MEMORANDUM**
Billy Joel Villareal appeals the 90-month sentence imposed following his guilty plea to conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We affirm.
Villareal contends that the district court erred in relying on hearsay statements contained in the pre-sentence report (PSR) in attributing at least 5 kilograms of methamphetamine to him for sentencing purposes. Because the hearsay statements contained in the PSR were sufficiently corroborated to provide the minimal indicia of reliability necessary to qualify the statements for consideration at sentencing, the district court was entitled to consider them. See United States v. Berry, 258 F.3d 971, 976-77 (9th Cir.2001) (“[H]ear-say statements by co-defendants that are consistent with each other may be deemed sufficiently reliable even if such statements are self-serving and contrary to the testimony of the defendant.”). The district court therefore did not clearly err in its calculation of the drug amount for which Villareal was responsible. See United States v. Asagba, 77 F.3d 324, 325 (9th Cir.1996) (“District courts must make factual findings supported by a preponderance of the evidence in order to apply the sentencing guidelines.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *741courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.